



Exhibit 10.13


AMENDMENT NO. 1 TO CREDIT AGREEMENT


This Amendment No. 1 to Credit Agreement (this “Amendment”), dated as of March
31, 2017 (the “Effective Date”), is entered into by and among Qumu Corporation,
a Minnesota corporation (“Borrower”), Qumu, Inc., a California corporation
(“Guarantor”), HCP-FVD, LLC, a Delaware limited liability company, as Lender
(“Lender”) and Hale Capital Partners, LP, as administrative agent for the
Lenders under the Credit Agreement referred to below (“Administrative Agent”).


RECITALS


A.    Borrower, Guarantor, Lender and Administrative Agent are parties to that
certain Term Loan Credit Agreement dated as of October 21, 2016 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement) and the
other Loan Documents executed in connection therewith.


B.    Borrower has requested that Lenders and Administrative Agent agree to
amendments to the Credit Agreement and Lenders have agreed to do so pursuant to
the terms and conditions set forth herein.


AGREEMENT


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.    Amendment. Subject to the terms and conditions set forth herein, effective
as of the Effective Date, the Credit Agreement is hereby amended as follows:


(a)     The definition of “Extraordinary Receipts” found in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Loan Party not in the ordinary course of business, including
without limitation, amounts received in respect of indemnity obligations of a
seller under any purchase or acquisition document, foreign, United States, state
or local tax refunds.


(b)     Section 5.1 of the Credit Agreement is amended and restated in its
entirety to read as follows:


5.1    Prepayment Fee. Borrower agrees that if the Term Loan is prepaid at any
time, in whole or in part, for any reason (whether by voluntary prepayment by
Borrower, by reason of the occurrence of an Event of Default or the acceleration
of the Term Loans, including upon the occurrence of an insolvency proceeding of
any Loan Party, or otherwise), or if the Term Loans shall become accelerated and
due and payable in full, Borrower shall pay to Administrative Agent, for the
account the account of the Lenders in accordance with their Pro Rata Share, as
compensation for the costs of Administrative Agent and Lenders making funds
available to Borrower under this Agreement, a prepayment fee (each, a
“Prepayment Fee”) calculated in accordance with this Section





--------------------------------------------------------------------------------







5.1. Each Prepayment Fee shall be equal to an amount determined by multiplying
(i) the principal amount prepaid by (ii) 10%.


(c)     Section 6.1.2(a)(i) of the Credit Agreement is amended and restated in
its entirety to read as follows:


(i) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Asset Disposition, in an amount equal to 100% of such Net Cash
Proceeds.
(d)    Section 11.13.2 of the Credit Agreement is amended and restated in its
entirety to read as follows:


11.13.2    Minimum Eligible Accounts and Cash. Not permit the sum of (x) the
cash denominated in Dollars (which is held by the Loan Parties in compliance
with the terms in Section 10.10 of this Agreement in a deposit account in the
United States) and (y) the face amount of Eligible Accounts (which are reduced
by a prorated allocation of the current outstanding balance of Allowance for
Doubtful Accounts general reserve) as of the last day of any fiscal month to be
less than 118% of the outstanding Obligations.


(e)    Section 11.13.4 of the Credit Agreement is amended and restated in its
entirety to read as follows:


11.13.4    Minimum Core Bookings. Not permit the sum of Core Bookings as of the
last day of any Computation Period to be less than (i) with respect to
Computation Periods ending prior to June 30, 2018, $8,000,000 for such
Computation Period, and (ii) with respect to Computation Periods ending on and
after June 30, 2018, $10,000,000. For the purpose of calculating such Core
Bookings, Core Bookings shall be reduced by the aggregate amount of any
reversals and negative adjustments affecting Core Bookings in such Computation
Period.


2.    Estoppel, Acknowledgement and Reaffirmation. Borrower hereby acknowledges
and agrees that, as of the Effective Date, the aggregate principal amount of the
Obligations was not less than $8,000,000 plus accrued and unpaid interest for
the current month, and accruing interest, fees and charges thereon, all of which
amounts constitute valid and subsisting obligations of Borrower to Lenders, that
are not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind. Except as specifically set forth herein, nothing in
this Amendment waives, amends or modifies any term of the Credit Agreement or
any other Loan Documents, all of which are ratified and confirmed and remain in
full force and effect. In addition, nothing in this Amendment shall be deemed or
construed to be a satisfaction, novation or release of the Credit Agreement, the
other Loan Documents or any of the Obligations. The foregoing amendments shall
not be deemed to modify or affect the obligations of the Loan Parties to comply
with each and every other obligation, covenant, duty or agreement under the
Credit Agreement and the other Loan Documents. The foregoing amendments shall
not be construed to in any way obligate Administrative Agent or Lender to amend,
consent to or waive any other matter, any Default or Event of Default under the
Credit Agreement or the other Loan Documents that have occurred or that may
occur from and after the date hereof. In furtherance of the foregoing, the Loan
Parties, as debtors, grantors, pledgors, guarantors, assignors, or in other
similar capacities in which such parties grant Liens or security interests in
their properties or otherwise act as accommodation parties or guarantors, as the
case may be, under the Loan Documents, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of the Loan Documents to which it is a party, and ratify
and reaffirm their grants of Liens on or security interests in their properties
pursuant to the Loan Documents to which they are a party,


2

--------------------------------------------------------------------------------







respectively, as security for the Obligations under or with respect to the
Credit Agreement and the other Loan Documents, and confirm and agree that such
Liens and security interests are valid and subsisting and secure all of the
Obligations (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with the Credit Agreement or
any other Loan Document), and agrees that this Amendment shall in no manner
impair or otherwise adversely affect such obligations, Liens or security
interests.


3.    Effectiveness. This Amendment shall become effective as of the Effective
Date upon (i) the execution and deliver of this Amendment by each of the parties
hereto, and (ii) payment in full by Borrower to Administrative Agent of the
Amendment Fee (as hereinafter defined).


4.    Representations and Warranties. The Loan Parties represent and warrant to
Lenders and Administrative Agent that: (a) no consent or approval of, or
exemption by any Person is required to authorize, or is otherwise required in
connection with the execution and delivery of this Amendment by the Loan Parties
which has not been obtained and remains in full force and effect; and (b) as of
the date hereof and after giving effect to this Amendment, each of the
representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects, except to the extent such representations and warranties speak as to
an earlier date, in which case the same are true, correct and complete as to
such earlier date.


5.    Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR THE LENDERS. EACH LOAN PARTY
HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE
AGENT AND THE LENDERS, THEIR RESPECTIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, ASSERTED OR UNASSERTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW
OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH SUCH LOAN PARTY MAY NOW OR HEREAFTER (WHETHER OR
NOT PRESENTLY SUSPECTED, CONTEMPLATED OR ANTICIPATED) HAVE AGAINST ANY OF THE
RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT
OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING
FROM THE CREDIT AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.


EACH LOAN PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS AND OTHER LEGAL
REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, COVENANTS
AND AGREES WITH AND IN FAVOR OF EACH OF THE RELEASED PARTIES THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY THE LOAN
PARTIES PURSUANT TO THIS


3

--------------------------------------------------------------------------------







SECTION 5. IF ANY LOAN PARTY OR ANY OF ITS SUCCESSORS, ASSIGNS OR OTHER LEGAL
REPRESENTATIVES VIOLATES THE FOREGOING COVENANT, THE LOAN PARTIES AND THEIR
SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES SHALL PAY, IN ADDITIONAL TO SUCH
OTHER DAMAGES AS ANY RELEASED PARTY MAY SUSTAIN AS A RESULT OF SUCH VIOLATION,
ALL ATTORNEYS’ FEES AND COSTS INCURRED BY ANY RELEASED PARTY AS A RESULT OF SUCH
VIOLATION.


IN ENTERING INTO THIS AMENDMENT, THE LOAN PARTIES HAVE CONSULTED WITH, AND HAVE
BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIM ANY RELIANCE ON ANY
REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASED PARTIES AND HEREBY
AGREE AND ACKNOWLEDGE THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET
FORTH IN THIS SECTION 5 DO NOT DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS,
ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY THEREOF. THE
PROVISIONS OF THIS SECTION 5 SHALL SURVIVE THE TERMINATION OF THE CREDIT
AGREEMENT AND PAYMENT IN FULL OF THE OBLIGATIONS.


6.    Fees and Expenses. On the Effective Date, Borrower shall pay to the
Administrative Agent, for the ratable account of the Lenders, a non-refundable
amendment fee in the amount of $125,000, which fee shall be fully earned on the
Effective Date and shall not reduce or be applied against the outstanding
Obligations. The Borrower shall pay all reasonable and documented costs and
expenses of the Lenders in connection with the preparation, execution and
delivery of this Amendment (including attorneys’ fees).


7.    No Third Party Beneficiaries. This Amendment and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns. No other person shall have or be entitled to
assert rights or benefits under this Amendment.


8.    Entirety. This Amendment (together with the Credit Agreement and the Loan
Documents) embodies the entire agreement among the Loan Parties, Administrative
Agent and Lender and supersedes all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.


9.    Counterparts; Facsimile Delivery. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original. Delivery of an executed counterpart of this Amendment by
facsimile or electronic transmission shall be effective as an original.


10.    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York applicable to contracts made and
to be performed entirely within such state, without regard to conflict of laws
principles.




[Signature Pages Follow]




4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


 
 
 
 
 
LOAN PARTIES:
QUMU CORPORATION, as Borrower
 
 
 
 
 
 
By:
/s/ Peter J. Goepfrich
 
 
Name:
Peter J. Goepfrich
 
 
Title:
CFO
 
 
 
 
 
 
QUMU, INC., as Guarantor
 
 
By:
/s/ Peter J. Goepfrich
 
 
Name:
Peter J. Goepfrich
 
 
Title:
CFO
 
 
 
 
 
LENDER:
 
 
 
 
 
HCP-FVD, LLC
 
 
By:
/s/ Martin Hale, Jr.
 
 
Name:
Martin Hale, Jr.
 
 
Title:
 
 
 
 
 
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
HALE CAPITAL PARTNERS, LP
 
 
By:
/s/ Martin Hale, Jr.
 
 
Name:
Martin Hale, Jr.
 
 
Title:
 







5